Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS 
AND INTERFERENCES


Application Number: 15786425
Filing Date: 10/17/2017
Appellant(s): Cisco Technology, Inc.



__________________
Scott D. Watkins
Reg. No. 36715
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 4/22/2021 and 5/7/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2012 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
6.	Claims 1-2, 4-8, 10, 13-16, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, et al (“Achieving consistence for cross-domain WAN control in Software-defined Networks”, submitted by IDS), in view of Maturana et al (US 2015/0277406).
As to claim 1, Zhou discloses a method comprising:
identifying a plurality of controllers in a network; obtaining, from at least a portion of the plurality of controllers, respective logical model segments associated with the network, each of the respective logical model segments comprising configurations at a respective one of the plurality of controllers for the network, the respective logical model segments being based on a schema defining manageable objects and object properties for the network (page 137, column 1: "snapshot the states of cross-domain control for a group of controllers. Both the states and group are specified as the primitive parameters. According to these parameters, the control dynamics and scope can be efficiently captured, to satisfy the different service needs for cross-domain controls", and see page 138, column 1: "all the data plane states are abstracted in the state object model. The object is maintained by each component at its controller to express the states of intra-domain switch and all the border switches. An object is a set consisted of the resource states of each of the respective logical model segments being a sub-portion of previously separated network-wide logical model of the network (see citation above, wherein each object can be considered a sub-portion of a network-wide logical model); and
combining the respective logical model segments associated with the network to yield a network-wide logical model comprising configurations across the plurality of controllers for the network (see page 137, column 2, point 2.1: "The collaboration of the components can be modeled as an asynchronous component network graph (ANCG)", see page 138, column 1: "We use the ACNG model to express the cross-domain control process. It has three phases as follows (shown as arrows in Fig.1): (i) each component disseminates the states of the intra-domain switches as the state objects to other components in the quorum; (ii) each component achieves the consistence of the states of all the component in the quorum at the controller; and (iii) each component decides the configuration for its intra-domain switches" and see Figure 1).  
However, Zhou does not expressly disclose converting, for a plurality of nodes of the network, the network-wide logical model into local logical models, each of the local logical models being a portion of the network-wide local model that is specific to operability of the corresponding node; and transmitting each of the local logical models to its corresponding node.
Maturana discloses a concept of converting, for a plurality of nodes of a network, a network-wide logical model into local logical models, each of the local logical models being a portion of the network-wide logical model that is specific to operability of the corresponding node; and transmitting each of the local logical models to its corresponding node ([0004], “to generate, based on the subset of the available data items and controller configuration information read from the one or more industrial control programs, a control unit file configured to communicatively expose the subset of the available data items within one or more industrial controllers to an application” wherein the available data items and controller configuration information read from the one or more industrial control programs is equivalent to a network-wide logical model, and wherein the subset which is based on for generating the control unit file is equivalent to a portion of the network-wide logical model”; [0042], “FIG. 5 is a diagram illustrating creation of a control unit file 510 by the configuration management interface system 402. The control unit file 510 is configured to interact with an application program interface (API) that is part of an actual or emulated industrial controller's software or firmware in order to expose selected data items on the industrial controller to external or third-party platforms in a standardized manner”; [0046], “controller configuration information extracted from the control programs 512, and information identifying the target platform on which the control unit file 510 will be used, the model description component 408 generates a model description file 506 to be included as part of the control unit file 510. The model description file 506 is a main configuration file for the control unit file 510, and is configured to expose the data tags selected by the user to the external (e.g., third-party) application.”).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Zhou with Maturana.  The suggestion/motivation of the combination would have been to expose data items to external or third-party platforms in a standardized manner (Maturana, [0042]).
As to claim 10, see similar rejection to claim 1.
As to claim 24, see similar rejection to claim 1.
As to claim 2, Zhou discloses the method of claim 1, further comprises determining whether the portion of the plurality of controllers forms a quorum, wherein combining the 
As to claim 25, see similar rejection to claim 2.
As to claim 4, Zhou discloses the method of claim 1, wherein the respective logical model segments comprise segments of respective logical models at respective ones of the plurality of controllers (page 138, col.1; page 141, col. 1, section 3.2).
As to claim 13, see similar rejection to claim 4.
As to claim 26, see similar rejection to claim 4.
As to claim 5, Zhou discloses the method of claim 4, wherein the respective logical model segments correspond to one or more respective objects or properties configured for the network in the respective logical models (page 138, col.1; page 141, col. 1, section 3.2).
As to claim 14, see similar rejection to claim 5.
As to claim 6, Zhou discloses the method of claim 5, wherein the network comprises a software-defined network, wherein the one or more respective objects or properties configured for the software-defined network comprise at least one of a respective tenant, a respective endpoint group, and a respective network context (page 137, column 1). 
As to claim 15, see similar rejection to claim 6.
As to claim 7, Zhou discloses the method of claim 1, further comprising 
determining that the portion of the plurality of controllers comprises a quorum when a threshold number of the plurality of controllers have a predetermined status, the predetermined status comprising at least one of a reachability status, an active/inactive status, a software compatibility status, and a hardware compatibility status, and wherein combining the respective 
As to claim 16, see similar rejection to claim 7.
As to claim 8, Zhou discloses the method of claim 7, wherein obtaining the respective logical model segments from at least the portion of the plurality of controllers comprises polling the plurality of controllers for the respective logical model segments and a respective current status associated with the plurality of controllers, and wherein determining whether the portion of the plurality of controllers comprises the quorum comprises comparing the respective current status with the predetermined status (page 139, point 2.2).
As to claim 21, Zhou discloses the claimed invention substantially as discussed in claim 1 but does not expressly disclose wherein each of the each of the respective logical model segments represents data and configurations of a respective controller for a tenant controlled by the respective controller (see 112 rejection and Examiner’s interpretation above).  Maturana discloses data and configuration related to a controller or a tenant controlled by the respective controller ([0046]).
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Zhou with Maturana.  The suggestion/motivation of the combination would have been to communicate controller configuration information (Maturana, [0046]).
As to claim 22, see same rejection to claim 21.
AS to claim 23, see same rejection to claim 21.
s 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou- Maturana, as applied to claim 1 above, and further in view of Salam (US 2016/0026631, submitted via IDS).
As to claim 9, Zhou-Maturana discloses the claimed invention substantially as discussed in claim 1 but does not expressly disclose wherein the manageable objects comprises at least one of contracts, tenants, endpoint groups, contexts, subjects, or filters, and wherein the schema comprises a hierarchical management information tree.  Salam discloses a manageable objects comprises at least one of contracts ([0017], agreements is a type of contract), tenants, endpoint groups, contexts, subjects, or filters, and a schema comprises a hierarchical management information tree (figures 3-6; [0049]).
At the time of the invention, it would have been obvious for an ordinary skilled in the art to combine Zhou-Maturana with Salam.  The suggestion/motivation of the combination would have been to enable management of agreements (Salam, [0017]).
As to claim 11, Zhou-Maturana-Salam discloses the system of claim 10, wherein the configurations at the respective one of the plurality of controllers are defined via contracts (see citation in rejection to claim 9 above).

(2) Response to Argument
(A)	Rejection under 35 U.S.C. 103
Issue 1: The Appellant argues (on pages 5-11) with respect to claim 1 that the combination of two references do not teach the claim because “the two references disclose very different type of models” and that the Examiner was in error to “cherry picking”.
Examiner respectfully disagrees, for the following reasons.
First of all, the claimed limitations do not require an “ANGC model” or “converting an ANGC model” at all. Examiner relied upon the model taught by Zhou to teach the model as recited in claim 1 without relying on any features specific to “ANGC” but outside of the claimed scope.
Appellant argues that since the primary reference teaches ANGC model, the modification/combination has to be based on all features of ANGC model.
Examiner respectfully disagrees, because all Examiner relied on was the model to teach the claimed language without relying on other features of the model not claimed.
Secondly, Examiner brought in the secondary reference merely to teach “a concept of converting, for a plurality of nodes of a network, a network-wide logical model into local logical models, each of the local logical models being a portion of the network-wide logical model that is specific to operability of the corresponding node; and transmitting each of the local logical models to its corresponding node.”   The result of the combination is for the model taught by Zhou to adopt the concept taught by the secondary reference. instead of combining two systems mechanically.  
Appellant argues that Examiner’s use of the word “merely” in her response violates MPEP.  
Examiner respectfully disagrees, because as Examiner explained, it is not the two systems that are being mechanically combined, but instead the concept of Maturana that a network wide model can be converted into local logical models, etc. that is being combined with Zhou.  See motivation in the obviousness analysis in the rejection section.  There is nothing in Zhou that prevents modifying the 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/HUA FAN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Conferees:
/Michael Won/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
/THUONG NGUYEN/Primary Examiner, Art Unit 2449                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.